DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 4-9, 14 and 16-19 are cancelled.  
Claims 1, 3, 10-13 and 15 are pending.

Allowable Subject Matter
Claims 1, 3, 10-13 and 15 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 12 are allowed since there is no prior teaches the color film substrate comprising 
a spacer layer including 
a first spacer and a second spacer, 
the first spacer having a same thickness as the second spacer; 
a height of an upper surface of the first spacer from the substrate is higher than a height of an upper surface of the second spacer from the substrate; 
wherein 
a height of an upper surface of the first color resist located in the first attachment region from the substrate is greater than a height of an upper surface of the second color resist located in the second attachment region from the substrate; and/or, 
the height of the upper surface of the first color resist located in the first attachment region from the substrate is greater than a height of an upper surface of the third color resist located in the third attachment region from the substrate; and 
wherein 
areas of the first spacer and the second spacer attached to the color resist layer are the same, 
shapes of the first spacer and the second spacer are identical; 
the first color resist is a blue color resist, the second color resist is green color resists, and  the third color resist is a red color resist; 
a thickness of the blue color resist is greater than a thickness of the green color resist, and 
the thickness of the green color resist is greater than a thickness of the red color resist.  

Claims 3, 10-13 and 15 are allowed since they depend on the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871